Whatever rights appellees had in the land in question were totally extinguished by the tax sale to the state and the elapse of the period of redemption, and what the state afterwards did with its admittedly complete and valid title is of no concern to appellees from a legal standpoint. If fraud was perpetrated against the state — and for the purpose of the present case and for that purpose only we will concede that there was — that point can be raised only by the state.
The defense of fraud here asserted by appellees is an affirmative one, and such a defense may be interposed only by a party whose title or interest is affected by the alleged fraud. The rule is that when a person, although a party to the suit, has no actual interest to be affected by a question arising therein, that person will not be heard to make or raise any point touching that particular question. Griffith, Miss. Chancery Practice, secs. 360 and 585. So far as appellees are concerned, the case stands as if no question of fraud had ever appeared in the record; and this includes the point that appellant did not come with clean hands, for the unclean hands do not touch appellees, their entire interest having been wholly extinguished before appellant ever had any hands in the course of the events.
Suggestion of error overruled. *Page 237